In a claim to recover damages for personal injuries, the claimant appeals from a judgment of the Court of Claims (Silverman, J.), dated January 12, 2001, which, upon the granting of the defendant’s motion to dismiss the claim made at the close of trial on the issue of liability only, dismissed the claim on the merits.
Ordered that the judgment is affirmed, with costs.
A determination of the Court of Claims will not be set aside as against the weight of the evidence unless its conclusions could not have been reached under any fair interpretation of the evidence (see Kojtari v State of New York, 282 AD2d 437, 438; Tomaiko v State of New York, 211 AD2d 782, 783). The court’s determination that the State’s alleged negligence was not a proximate cause of the accident is supported by the evidence and should not be disturbed (see Ishak v State of New York, 283 AD2d 610; Stanford v State of New York, 167 AD2d 381, 382).
In view of the foregoing, we need not consider the State’s *568alternative contention regarding Vehicle and Traffic Law § 1103 (b). Altman, J.P., Krausman, Goldstein and H. Miller, JJ., concur.